           Case 2:16-cv-01068-JD Document 84 Filed 12/17/20 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    NINEVEH INVESTMENTS LIMITED,                              CIVIL ACTION
          Plaintiff,

                v.

    UNITED STATES OF AMERICA,                                 NO. 16-1068
           Defendant.

                                            ORDER

        AND NOW, this 17th day of December, 2020, upon consideration of the parties

letter/request seeking an additional extension of time by which to report on settlement,1 IT IS

ORDERED that the joint request is GRANTED and the date by which counsel shall jointly

report to the Court with respect to whether the case is settled is EXTENDED to January 8, 2021.

        IT IS FURTHER ORDERED that in the event the case is not settled on or before

January 8, 2021, the parties shall include tin their joint report a schedule for further proceedings

based on the guidelines provided by the Court in the November 17, 2020 telephone conference.

                                                      BY THE COURT:

                                                      /s/ Hon. Jan E. DuBois

                                                          DuBOIS, JAN E., J.




1
      A copy of the letter from the parties dated December 15, 2020, shall be docketed by the
Deputy Clerk.
